DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, 13-15, 18 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 20110316237).
 	Regarding claims 8 and 26, Uehara et al. discloses a seal segment Fig. 3 comprising: a retainer 21 extending in a circumferential direction of a rotary shaft 5 on an outer circumferential side of the rotary shaft; a seal body 10 extending inward in a radial direction from the retainer and having a plurality of thin plate seal pieces 20 laminated in the circumferential direction; a high-pressure side plate 23 which is supported to be sandwiched between the seal body and the retainer In re Aller, 105 USPQ 233. 	
 	Regarding claim 9, Uehara et al. discloses wherein the seal body simulation section comprises a seal 20 capable of contact extending inward in the radial direction.

 	Regarding claims 13, 18 and 20-25, Uehara et al. discloses a rotary machine (gas turbine).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. in view of Wright et al. (US 7413194).
 	Regarding claim 10, Uehara et al. discloses the invention as claimed above but fails to explicitly disclose wherein the contact seal comprises a brush seal.  Wright et al., a seal segment for rotary machine, discloses the use of contact seal being a brush seal 60 Fig. 9a.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the seal segment of Uehara et al. with a brush seal as taught by Wright et al. in order allow for a high followability to deviation of the axis of the rotor when in contact therewith. (Col. 1, Ln. 32-38 of Wright et al.)
 	Regarding claim 19, Uehara et al. as modified discloses a rotary machine (gas turbine).

Allowable Subject Matter
Claims 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. Applicant argues that Uehara et al. reference does not disclose a seal body simulation In re Aller, 105 USPQ 233. 	
 	Further structure should be claimed to further define the seal body simulation section in order to distinguish from seal body.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675